Citation Nr: 0509558	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Timeliness of the filing of a substantive appeal for the 
issue of entitlement to service connection for the cause of 
the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and D.A.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on in the Philippine Commonwealth Army 
from September 1941 to April 1942; in the Recognized 
Guerrillas from March 1945 to November 1945; and in the 
Regular Philippine Army from November 1945 to February 1946.  
He died on February [redacted], 1980.  The appellant in this matter 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of the RO 
informing the appellant that her appeal of the November 2001 
denial of a claim for entitlement to service connection for 
the cause of the veteran's death could not be accepted as it 
was not timely filed.

In June 2004, the appellant submitted additional evidence 
directly to the Board.  As this evidence is not relevant to 
the issue of timeliness of the substantive appeal, remand to 
the RO for consideration is not warranted.  See 38 C.F.R. 
§ 19.37.


FINDINGS OF FACT

1.  A November 2001 RO rating decision denied entitlement to 
service connection for the cause of the veteran's death.

2.  In May 2002, the appellant submitted a notice of 
disagreement with the denial of entitlement to service 
connection for the cause of the veteran's death.

3.  In January 2003, the RO furnished the appellant with a 
statement of the case concerning the issue of entitlement to 
service connection for the cause of the veteran's death; she 
was advised that she was required to file a substantive 
appeal within 60 days of the date of the notice.

4.  In June 2003, the RO received a letter from the appellant 
inquiring as to the status of her claim of entitlement to 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal on the 
claim of entitlement to service connection for the cause of 
the veteran's death, and the Board lacks jurisdiction to 
consider this matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The appellant 
was properly notified of the jurisdictional problem by letter 
from the RO dated in August 2003, and was offered the 
opportunity to present argument or evidence and to have a 
hearing on the matter.  See Marsh v. West, 11 Vet. App. 468 
(1998); VAOPGCPREC 9-99 (August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement service 
connection for the cause of the veteran's death.  The law 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. " 
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal." 38 C.F.R. § 20.202.  The notice of disagreement and 
the substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  
An application for review on appeal shall not be entertained 
unless it is in conformity with this Chapter [Chapter 71]. 38 
U.S.C.A. § 7108.

Here, a rating decision of the RO dated in November 2001 
denied entitlement to service connection for the cause of the 
veteran's death.  The RO notified the appellant of this 
decision and of her appellate rights by letter dated November 
29, 2001.  Therefore, the one-year appeals period expired on 
November 29, 2002, one year after "the date of mailing of the 
notice of the result of the initial review or determination." 
38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the appellant was 
received on May 30, 2002. The RO issued a statement of the 
case dated in December 2002, by letter dated  January 30, 
2003.  It was mailed to the appellant at her most recent 
address of record.  She was notified that she was required to 
file a substantive appeal to complete her appeal, and a VA 
Form 9 was provided for that purpose.  She was advised that 
he should respond within 60 days from the date of the letter 
in order to perfect her appeal.  She submitted nothing 
further prior to June 26, 2003, when she submitted a letter 
inquiring as to the status of her claim of entitlement to 
service connection for the cause of the veteran's death.

In August 2003, the RO informed the appellant that her appeal 
could not be accepted as it was not timely filed.  In 
subsequent correspondence to the Board, including letters and 
testimony at a personal hearing in January 2004, the 
appellant asserted that she did not timely respond to the 
December 2002 statement of the case because she never 
received it.  However, there is no indication in the file 
that the statement of the case was returned by the United 
States Postal Service.

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable; and that it is therefore presumed that the RO 
properly mailed the statement of the case and the cover 
letter forwarding the statement of the case, and that a VA 
Form 9 was included therein.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  See McCullough v. Principi, 15 Vet. App. 
272, 275 (2001) (per curiam order) (appellant's assertion 
that she did not recall receiving notice from originating 
agency that she had 180 days to request waiver of recovery of 
overpayment of death pension was not "clear evidence to the 
contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 
1990 statement of the case is not the "clear evidence to the 
contrary" that is required to rebut the presumption of 
regularity that the notice was sent); Mason v. Brown, 8 Vet. 
App. 44, 55 (1995) ("appellant's statement of nonreceipt, 
standing alone, is not the type of 'clear evidence to the 
contrary' which is sufficient to rebut the presumption").  
See also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption").  The presumption 
is of course rebuttable, but not on the showing made here.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case (as here) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  In this case, the 
appellant did not perfect her appeal by filing a substantive 
appeal in a timely fashion, i.e., by March 31, 2003.  Absent 
a timely substantive appeal, the Board is without 
jurisdiction to adjudicate such claim.  Hence, it must be 
dismissed. 




ORDER

A timely substantive appeal was not received to the November 
2001 rating decision denying service connection for the cause 
of the veteran's death.  This claim is dismissed.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


